DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments to the claims filed 12/19/2021 have been received and entered into the application file. 

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US18/029815 (filed 4/27/2018).  Acknowledgement is made of Applicants’ claim for benefit to US Provisional application 62/491895 (filed 4/28/2017).

Claim Interpretation
	For clarity of record, the following comments about claim interpretation are set forth:
	Regarding the term “microvessel fragments”: The term is considered synonymous with “microvascular fragments”.  The instant specification defines “vessel fragments” or “vascular fragments” as “a segment or piece of vascular tissue, including at least one of an artery, arteriole, capillary, vein, venule or a combination thereof”.  The instant specification defines “microvessel fragment” or “microvascular fragments” as “a segment or piece of a smaller caliber vascular tissue, such as arteriole, capillary, venule, or combination thereof (See ¶0039).  Based on this definition, the broadest reasonable interpretation of “microvessel fragment” would include any individual cell, protein or component of a small caliber vascular tissue (as they are “a piece thereof”).  
However, despite the lack of a more descriptive definition in the specification, the term “microvessel fragment” (MVF) is now being given a more narrow definition consistent with the teachings of the art at the time the application was filed: The art uses the term “microvessel fragment” (or “microvascular fragment”, MVF) to refer to a segment of a vessel, said segment having ablumenally associated cells, including smooth muscle cells and pericytes, encased in ECM (See Hoying et al (In Vitro Cell Dev Biol, 1996), abstract).  This definition is upheld in more recent literature: Laschke et al (Trends in Biotech, 2015) characterize MVFs as a randomized mixture of arteriolar, capillary, and venular [micro]vessel segments with all the morphological characteristics as described by Hoying et al (id) (See Laschke et al, Pg. 443 “Characteristics of microvascular fragments”).  
The current claims now specifically require the MVFs to be ‘derived from exocrine tissue of a pancreas’.  The tissue source of the MVFs can be considered a product-by-process limitation, as it is defining how/where the MVFs are derived from, but in this case the source of the MVFs does limit the structure of the MVFs.  At least Henderson et al (Qtrly J Exp Physiol, 1985) shows that capillaries in pancreatic islets have a different size and morphology than capillaries in pancreatic exocrine tissue (See Henderson et al, Results, Pg. 349-351, particularly Table 1).  As microvessels in pancreatic exocrine tissue differs from microvessels in pancreatic endocrine tissue, the MVFs derived therefrom, must each also have different morphology/size.  In further support that the tissue source of MVFs does affect the morphology of the MVFs (and resulting neovascular networks formed thereby), Nunes et al Microcirculation, 2010) is cited.  Nunes et al compare fat pad-derived MVFs (FMFs) to brain cortex-derived MVFs (BMFs).  Nunes et al report that both generate neovascular networks upon culture in collagen hydrogel, and while the networks from each ‘are quantitatively similar’, they are not identical. The network formed from BMPs have different vascular densities and permeabilities (See Nunes et al, Pg. 7, 1st paragraph).  

In claim 14 the term ‘isolate’ in the preamble is given its ordinary meaning in the art, which is to purify or  separate from other components (See Merriam-Webster online dictionary entry for ‘isolate (verb)’).  Thus, the method is to result in purification of MVFs from exocrine tissue of pancreas.  

Election/Restrictions
Applicant's election with traverse of Group 1 in the reply filed on 12/19/2021 is acknowledged.  
However, upon reconsideration, and in light of the amendment to the claims, the restriction requirement between Groups 1-4 as set forth in the Office action mailed on 12/01/2021 is hereby withdrawn.  
special technical feature).
Furthermore, Group 4 has been amended to require administration of the composition of claim 1; thus claim 4 now shares the special technical feature with Groups 1-3.  
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections: Minor Informalities
Claim 20 is objected to because of the following informalities:  Claim 20 lacks a period at the end of the sentence.  Appropriate correction is required.

Claim Objections: Duplicate Claims
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. Both claims are drawn to tissue constructs comprising (i) a microvessel fragment derived from exocrine tissue of a pancreas, and (ii) a pancreatic islet cell (claim 9 requires (ii) one or more Relevant cells and/or one or more stem cells, wherein the one or more Relevant cells is a pancreatic islet cell).  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enriching for MVFs derived from pancreatic exocrine, does not reasonably provide enablement for isolating MVFs derived from pancreatic exocrine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
Claim 14 is directed to a method for ‘isolating’ MVFs from pancreatic exocrine tissue. For purposes of this rejection, the steps will be referred to as follows:
	(i) subjecting an amount of pancreatic tissue to an enzymatic digest....
	(ii) centrifuging the slurry... in a first centrifuge tube at a low speed...
	(iii) collecting the supernatant from the first centrifuge tube... and
	(iv) centrifuging the supernatant at a higher speed...
For the reasons set forth above under ‘Claim Interpretation’ this is understood to mean the method is to result in purification of MVFs derived from exocrine tissue.  The instant application discloses methods by which digested pancreatic tissue, which necessarily comprises exocrine and endocrine tissue, is digested, and then centrifugation techniques are used to separate different fractions of the tissue digest.  Centrifugation separates based on size and/or density. Thus, the claimed centrifugation steps will, at best, result in separation of all particulates having a size/density roughly equal to MVFs from exocrine tissue.  Depending on the level of enzymatic digestion (particularly noting that claim 14 does not require the preservation of islets), a centrifugation step to separate exocrine-derived MVFs will also serve to separate endocrine-derived MVFs, as well as any other particulate matter having a size and/or density in the same range as exocrine-derived MVFs (isolated cells, cell fragments, ECM fragments, etc).  Furthermore, Nunes et al (Microcirculation, 2011) state that MVF recovery methods only result in enrichment of fractions, not purification (See Pg. 7, 2nd paragraph).  The instant application has not indemnified any further steps that would result in isolated exocrine-derived MVFs.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is directed to a method for ‘isolating’ MVFs from pancreatic exocrine tissue. For purposes of this rejection, the steps will be referred to as follows:
	(i) subjecting an amount of pancreatic tissue to an enzymatic digest....
	(ii) centrifuging the slurry... in a first centrifuge tube at a low speed...
	(iii) collecting the supernatant from the first centrifuge tube... and
	(iv) centrifuging the supernatant at a higher speed...
	Step (ii), the first centrifugation step, the claim requires centrifugation ‘at a low speed sufficient to deposit endocrine and exocrine tissue at the bottom of the centrifuge tube’.  The specification teaches centrifuge speeds as low as 100G are sufficient to deposit endocrine and exocrine tissue at the bottom of the centrifuge tube.  This means that any speed of 100G or greater will meet the claim limitation of being ‘sufficient to deposit endocrine and exocrine tissue at the bottom of a centrifuge tube’.  There is no upper limit for this ‘low speed’.  This renders the claim indefinite because if the speed is too great, then MVFs will also be deposited at the bottom of the centrifuge tube (e.g. the specification teaches centrifuge speeds of 2000G will pellet MVFs).  For this reason, the metes and bounds of the ‘low speed’ of step (ii) cannot be determined. 
	Furthermore, the preamble of claim 14 states the method is to ‘isolate MVFs derived from exocrine tissue of a pancreas’.  For the reasons set forth above under ‘Claim Interpretation’ this is understood to mean the method is to result in purification of MVFs derived from exocrine tissue, or that the pellet produced at the end of step (iv) consists of MVFs derived from exocrine tissue.  However, for the reasons set forth above in the rejection under 35 USC 112(a) rejection, the recited method steps (even when limited to the exemplified embodiment in the specification) will not result in isolation of MVFs from pancreatic exocrine, but rather the recited method steps will result in enrichment of MVFs from pancreatic exocrine tissue.  The metes and bounds of the claim are unclear: must method result in isolation of MVFs from pancreatic exocrine, or enrichment of MVFs from pancreatic exocrine? Clarification is required.
	Claim 15 depends from claim 14 and inherits the deficiency.

Allowable Subject Matter
Claims 1-8, 10-13 and 16-19 are allowed.  Claim 20 will be allowable if amended to add a period (to overcome the objection).  
The following is an examiner’s statement of reasons for allowance:
The allowed claims require microvessel fragments (MVFs) derived from exocrine tissue of pancreas.  For the reasons discussed above under ‘Claim Interpretation’, MVFs are interpreted as segment of the microvascular tissue containing endothelial cells and smooth muscle cells and/or pericytes, encased in ECM, in the form of a vessel morphology, with a central lumen.  
At the time the application was file, methods of obtaining adipose-derived MVFs was well-known (See, e.g. Williams et al (US PGPub 2002/0142459; see ¶0067); Hoying et al (In Vitro Cell Dev Biol, 1996); Laschke et al (Trends in Biotech, 2015)).  Furthermore, use of the adipose-derived MVFs to generate prevascularized/neovascularized beds which can be combined with tissue cells to form vascularized 3D tissues and organs was known (See, same references as above).  Still further, it was known that the vascularized 3D tissues or organs could be transplanted, and that said vascularized 3D tissues or organs had enhanced success in vivo due to their preformed vasculature (See, same references as above).  In particular, it was known that combining a prevascularized bed with islets enhanced islet survival and longevity of the insulin-secreting ability of the islets upon transplantation in vivo (See, e.g. Hiscox et al (Tissue Engineering Pt A, 2008); paragraph spanning Pg. 437-438 and “Discussion”).  The islet-prevascularized bed construct was known as a treatment for diabetes (See Hiscox et al, id).  
st paragraph).  Nunes et al does not teach obtaining MVFs from pancreatic tissue.
Despite the fact that there were suggestions that MVFs from different tissue sources could be used, without disclosure of means to obtain MVFs specifically from pancreatic exocrine tissue, and without characterization of MVFs specifically derived from pancreatic exocrine tissue, one would not have had a reasonable expectation that MVFs from pancreatic exocrine tissue would have worked equivalently to MVFs from adipose tissue in formation of vascularized 3D tissues or organs.  Rationales based on substitution of one element for another is inappropriate, because MVFs from adipose and MVFs from pancreatic exocrine were not taught to be art-recognized equivalents, nor were they demonstrated as useful in same methods (MVFs from pancreatic exocrine was not taught at all).  Rational based on ‘obvious to try’ is inappropriate because MVFs from pancreatic exocrine tissue was not identified as a predictable potential solution.  It is only with benefit of hindsight of the instant application that one can conclude pancreas-derived MVFs are functionally equivalent to adipose-derived MVFs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633